


Exhibit 10.34
May 27, 2015


Dear Theresa,


I am pleased to offer you the position of Executive Vice President - Chief
Marketing Officer at Vera Bradley, Inc. and its subsidiaries effective on June
29, 2015 with duties and responsibilities commensurate with such position. You
will report directly to Rob Wallstrom, President & Chief Executive Officer, and
your work location will be Fort Wayne, Indiana. A detailed overview of the
compensation and benefits associated with this offer follows. Please note that
this offer is contingent upon the successful completion of your background check
and pre-employment drug screen.


Upon acceptance of this offer, please sign a copy of this letter and return it
to me, Julie North, Vice President, Human Resources. Please feel free to contact
me should you have any questions regarding the offer details.


Compensation
You will be paid a base salary at the rate of Three Hundred and Fifty Thousand
Dollars ($350,000) per year, payable bi-weekly and subject to regular deductions
and withholdings as required by law.


In FY2016, you will be eligible for a pro-rata Annual Short-Term Incentive with
a target payout level of $102,083, with actual payout based on achievement of
company financial and strategic objectives, as well as a set of individual
personal financial objectives that will be agreed to following your start date.
This target payout is based upon a full-year target of 50% of your base salary
rate, pro­ rated for the number of months of employment in fiscal 2016. This
Short-Term Incentive is tied to performance during FY2016, which begins February
1, 2015 and ends January 30, 2016. Actual payout will be based on your eligible
earnings defined as gross wages actually earned under regular employment status
during the fiscal year, excluding any incentive payments and taxable fringe
benefits and will increase or decrease based upon achievement of the objectives
described above. The fiscal 2016 Short-Term Incentive is anticipated to be paid
in March 2016. Thereafter, we currently anticipate that your Short-Term
Incentive will have a target incentive set at 50% of your eligible earnings as
defined above.


Also, in FY2016, you will be awarded a Long Term Incentive grant with a value of
$200,000 on the date of grant. Fifty percent (50%) of this grant will be made in
time based restricted stock units which will vest in three equal annual
installments on the anniversary of the grant date. Fifty percent (50%) of this
grant will be made in performance based restricted stock units and these units
will be earned based on earnings per share performance in each of the next three
fiscal years. Earned performance stock units will vest on the third anniversary
of the grant date.


Both the Short-Term Incentive and the Long-Term Incentive are subject to
specific plan documents, which will be provided to you at the time awards are
made. These incentives are also described in further detail in the attached
Total Rewards Summary.








--------------------------------------------------------------------------------




Total Rewards- Theresa Palermo, Executive Vice President, Chief Marketing
Officer


ANNUAL CASH AND AWARDS
Value
Details
Annual Base Salary
$350,000
Paid bi-weekly and subject to regular deductions and withholdings as required by
law
Annual Short-Term Incentive
$175,000
Annual target based on 50% of your eligible earnings defined as gross wages
earned under regular employment status during the fiscal year, excluding any
incentive payments and taxable fringe benefits. FY2016 target is anticipated to
be $102,083 (pro-rata based on 7 months worked in FY2016 assuming a June 29,
2015 start date).
Annual Long-Term Equity Incentive
$200,000
FY2016 grant will be issued upon your hire date. 50% of grant is performance
based (vest after completion of 3 year performance cycle) and 50% of the grant
is time based (vesting ratably over three years). Thereafter, LTI grants are
awarded annually in March.
Estimated Annual Cash and Awards at Target
$725,000
 





OTHER CONSIDERATIONS
Estimated Value
Details
Reimbursement for air travel to commute between Dallas, Texas and Fort Wayne,
Indiana for a period of 12 months
$24,000
Assumes $2,000 per month.
House hunting
$2,500
Reimbursement of two house hunting trips for you and your spouse to secure a
permanent residence in Fort Wayne, Indiana (taxable income)
Moving of Household Goods
$10,000
Pay directly costs associated with moving household and personal effects from
Texas to Indiana provided relocation occurs on or before October 1, 2016.
(nontaxable income)
Home Sale/Purchase Assistance
$50,000
Up to $50,000 reimbursement of costs associated with sale of current home
including customary closing costs, agent fees and other miscellaneous expenses
provided relocation occurs on or before October 1, 2016 (taxable income)
Total Other Considerations
$86,500
 





--------------------------------------------------------------------------------




Benefits
Listed below is information regarding our complete benefits package based on a
tentative June 29, 2015 start date. Further details
can be found in the attached Vera Bradley Employee Benefits Guide.
•
Nine (9) paid holidays annually

•
20 days (160 hours) of paid managed time off (MTO) per calendar year. MTO
provides for time away from work for any purpose.

•
Short-term disability insurance (one year waiting period)

•
Long-term disability insurance (one year waiting period)

•
Life insurance coverage equal to one times your annual salary with a minimum of
$50,000, and a maximum of $200,000 (30 day waiting period)

•
Health/Dental insurance through Anthem. Vera Bradley pays a portion of both the
employee and dependent premium

after a 30 day waiting period
•
Section 125 Flexible Spending Plan (30 day waiting period). You can create a
non-taxable account to pay

non-reimbursable medical expenses and dependent care expenses.
•
A 401(k) Profit Sharing Plan (one year waiting period). Your eligibility date
will be July 1, 2016.

•
Ability to purchase on account, Vera Bradley product at discounted pricing



Please note that this letter merely memorializes our offer to you and does not
constitute a written employment contract for any specific term. Your employment
with Vera Bradley will be on an "at will" basis, which means that either party
may end the employment relationship at any time without notice, for any reason,
and that the terms of employment (including compensation) are also subject to
change by Vera Bradley at any time.


Theresa, we are thrilled you are joining Vera Bradley! Your experience,
qualifications, and positive energy will be an excellent addition to our team!


Sincerely,






Julie North
VP, Human Resources




Accepted by:
/s/ Theresa Palermo
 
5/27/2015
 
 
Theresa Palermo
 
Date
 
 















